In a proceeding for an upward modification of a prior support order, petitioner appeals from an order of the Family Court, Rockland County, dated December 20, 1973, which, after a hearing, dismissed the petition. Order reversed, on the law and in the interests of justice, without costs, and proceeding remitted to the Family Court (1) for a new hearing, at which there shall be full exploration of appellant’s present physical condition, employability and earning power, and further consideration of respondent’s present financial capability and (2) for a new determination. The questions of fact were not considered on this appeal. In our opinion, and in the light of an inadequate record, another hearing is required to develop all the facts on which an appropriate determination can be reached as to whether or not the present support provision should be increased. Gulotta, P. J., Latham, Cohalan, Benjamin and Munder, JJ., concur.